

FIRST AMENDMENT TO LOAN AGREEMENT
THIS FIRST AMENDMENT TO LOAN AGREEMENT, dated as of the 16th day of January,
2013 (this “Agreement”), is entered into among The Laclede Group, Inc., a
Missouri corporation (the “Borrower”), each bank party hereto and Wells Fargo
Bank, National Association, as administrative agent for the Banks (the
“Administrative Agent”).
RECITALS
A.    The Borrower, the banks party thereto and the Administrative Agent are
parties to that certain Loan Agreement dated as of July 18, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used herein without definition shall have the
meanings given to them in the Loan Agreement as they may be amended pursuant to
this Agreement.
B    The Company intends to acquire, directly or through subsidiaries or
affiliates, from Southern Union Company (the “Seller”), a Delaware corporation
and an affiliate of Energy Transfer Equity, L. P. and Energy Transfer Partners,
L. P.: (i) Missouri Gas Energy, a division of the Seller (“MGE”; the acquisition
of which is hereinafter referred to as the “MGE Acquisition”) and (ii) New
England Gas Company, a division of the Seller (“NEG”). MGE and NEG are
hereinafter referred to each as an “Acquired Business” and collectively as the
“Acquired Businesses”. The acquisition of each Acquired Business will be
effected pursuant to separate Purchase and Sale Agreements, each dated as of
December 14, 2012, between the Borrower, as guarantor, the Seller and the
respective acquisition subsidiaries of the Borrower, which Purchase and Sale
Agreement for MGE was assigned to and assumed by Laclede Gas Company pursuant to
an Assignment and Assumption Agreement, dated as of January 11, 2013, between
Laclede Gas Company and the applicable acquisition subsidiary.
C.    The Borrower, the Administrative Agent, and the Required Banks have agreed
to make certain amendments to the Loan Agreement on the terms and conditions set
forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO LOAN AGREEMENT


1.1Amendments to Section 1.01 Consisting of New Definitions. The following
definitions are hereby added to Section 1.01 of the Loan Agreement in
appropriate alphabetical order:


“First Amendment shall mean the First Amendment to Loan Agreement, dated as of
January 16, 2013, among the Borrower, the Banks party thereto, and the
Administrative Agent.”



--------------------------------------------------------------------------------



“First Amendment Effective Date has the meaning given to such term in Article II
of the First Amendment.”
“MGE has the meaning given to such term in the First Amendment, and shall
include any Subsidiary of Borrower that, at any time on or after the Acquisition
Date (as defined in Section 6.02 hereof), owns all or substantially all of the
assets acquired in the MGE Acquisition.”
“MGE Acquisition has the meaning given to such term in the First Amendment.”
1.2Amendments to Section 1.01 Consisting of Modifications to Existing
Definition.    


(a)
The definition of “Permitted Liens” in Section 1.01 of the Loan Agreement is
hereby amended by deleting clause (u) in its entirety and substituting therefor
a new clause (u) as follows: :



“(u)    Liens not otherwise permitted hereunder securing Debt or other
obligations in the aggregate principal amount not to exceed 15% of Consolidated
Net Worth at any time outstanding, less any amount outstanding under the
Permitted Securitization;”
(b)
The definition of “Applicable Rate” in Section 1.01 of the Loan Agreement is
hereby amended by deleting the definition of “Debt Rating” contained therein in
its entirety and substituting therefor the following:



“'Debt Rating' means, with respect to Borrower as of any date of determination,
the rating as determined by either S&P, Fitch or Moody's of Borrower's senior
unsecured non-credit enhanced long-term indebtedness; provided, that if Borrower
does not have a Debt Rating available, then the applicable Pricing Level will be
determined by reference to the issuer credit rating assigned to Borrower by S&P,
the issuer rating assigned to Borrower by Moody's and the issuer default rating
assigned to Borrower by Fitch (which rating shall be deemed the Debt Rating for
the succeeding sentences of this paragraph). If at any time (i) there is a split
among Debt Ratings by S&P, Fitch and Moody's such that all three Debt Ratings
fall in different Pricing Levels, the applicable Pricing Level shall be
determined by the Debt Rating that is neither the highest nor the lowest of the
three Debt Ratings; (ii) there is a split among Debt Ratings by S&P, Fitch and
Moody's such that two of such Debt Ratings are in one Pricing Level (the
“Majority Level”) and the third rating is in a different Pricing Level, the
applicable Pricing Level shall be at the Majority Level; and (iii) the
applicable pricing level in the Laclede Gas Loan Agreement is lower than the
applicable Pricing Level in this Agreement (Pricing Level I being the highest
Pricing Level), the applicable Pricing Level in this Agreement shall be
determined by

2

--------------------------------------------------------------------------------



reference to the applicable pricing level in the Laclede Gas Loan Agreement. In
the event that Borrower shall maintain Debt Ratings from only two of S&P,
Moody's and Fitch and Borrower is split-rated and the Debt Ratings differential
is one level, the higher Debt Rating will apply and if the Ratings differential
is two levels or more, the level one level lower than the higher Debt Rating
will apply. If at any time Borrower does not have a Debt Rating from at least
one of S&P or Moody's, the applicable Pricing Level shall be set at Pricing
Level V.”
1.3Amendment to Section 2.15. Section 2.15 of the Loan Agreement is hereby
amended by inserting the words “or liquidity” after the first appearance of the
word “capital”.


1.4Amendment to Section 6.01. Section 6.01 of the Loan Agreement is hereby
amended by deleting clause (i) in its entirety and substituting therefor the
following:


“(i)    Subsidiaries. If Borrower creates, forms or acquires any Subsidiary
which owns more than 10% of the consolidated assets of Borrower and its
Subsidiaries on or after the date of this Agreement, Borrower will,
contemporaneously with the creation, formation or acquisition of such
Subsidiary, cause such Subsidiary to execute a guaranty agreement with respect
to Borrower's Obligations in a form reasonably acceptable to the Administrative
Agent, provided that no such Subsidiary shall be required to execute a guaranty
agreement so long as prohibited to do so by any regulatory authority having
jurisdiction over it.”
1.5Amendment to Section 6.02. Section 6.02 of the Loan Agreement is hereby
amended by deleting it in its entirety and substituting therefor the following:


“6.02    Maximum Consolidated Capitalization Ratio. (a) Prior to the date the
MGE Acquisition is consummated (such date, the “Acquisition Date”), Borrower
will at all times have a Consolidated Capitalization Ratio of not more than
seventy percent (70%), and (b) on the Acquisition Date and thereafter, will at
all times during each period set forth below have a Consolidated Capitalization
Ratio of not more than the ratio set forth below opposite such period:
Period
Maximum Consolidated Capitalization Ratio
From Acquisition Date through September 30, 2014
72.5%
Thereafter
70%




3

--------------------------------------------------------------------------------



ARTICLE II


CONDITIONS OF EFFECTIVENESS


2.1    The amendments set forth in Article I hereof shall become effective as of
the date (such date being referred to as the “First Amendment Effective Date”)
when, and only when, each of the following conditions precedent shall have been
satisfied:


(a)The Administrative Agent (or its counsel) shall have received from the
Borrower and the Required Banks either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic image scan
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.


(b)The Borrower shall have paid all fees and reasonable documented out-of-pocket
expenses of the Arrangers, the Administrative Agent and the Banks required under
the Loan Agreement and any other Transaction Document to be paid on or prior to
the First Amendment Effective Date (including reasonable fees and expenses of
counsel) in connection with this Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Banks
that (i) each of the representations and warranties contained in the Loan
Agreement and the other Transaction Documents are true and correct in all
material respects on and as of the First Amendment Effective Date, both
immediately before and after giving effect to this Agreement (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct in all material respects as of such date, and except that the
representations and warranties contained in (x) Section 5.08 of the Loan
Agreement shall be deemed to refer to September 30, 2012 rather than September
30, 2010 and (y) Section 5.09 of the Loan Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.01(a) thereof),
(ii) this Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors' rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) no Default or Event of Default shall have occurred
and be continuing on the First Amendment Effective Date, both immediately before
and after giving effect to this Agreement.

4

--------------------------------------------------------------------------------



ARTICLE IV



ACKNOWLEDGMENT AND CONFIRMATION OF THE BORROWER


The Borrower hereby confirms and agrees that after giving effect to this
Agreement, the Loan Agreement and the other Transaction Documents remain in full
force and effect and enforceable against it in accordance with their respective
terms and shall not be discharged, diminished, limited or otherwise affected in
any respect, and the amendments contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the obligations of the Borrower evidenced
by or arising under the Loan Agreement and the other Transaction Documents,
which shall not in any manner be impaired, limited, terminated, waived or
released, but shall continue in full force and effect. The Borrower represents
and warrants to the Banks that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Transaction
Documents, or if the Borrower has any such claims, counterclaims, offsets, or
defenses to the Transaction Documents or any transaction related to the
Transaction Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Agreement. This acknowledgment and
confirmation by the Borrower is made and delivered to induce the Administrative
Agent and the Banks to enter into this Agreement. The Borrower acknowledges that
the Administrative Agent and the Banks would not enter into this Agreement in
the absence of the acknowledgment and confirmation contained herein.
ARTICLE V
MISCELLANEOUS


5.1    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.


5.2    Full Force and Effect. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Loan Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Loan Agreement after amendment by this
Agreement. Any reference to the Loan Agreement or any of the other Transaction
Documents herein or in any such documents shall refer to the Loan Agreement and
Transaction Documents as amended hereby. This Agreement is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Loan Agreement except as expressly set forth
herein. This Agreement shall constitute a Transaction Document under the terms
of the Loan Agreement.


5.3    Expenses. The Borrower agrees on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable documented out-of-pocket costs and
expenses, in each case, in connection with the preparation, negotiation,
execution and delivery of this Agreement.


5.4    Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting

5

--------------------------------------------------------------------------------



or invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.


5.5    Successors and Assigns. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.


5.6    Construction. The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. The
provisions of Section 1.03 of the Loan Agreement are hereby incorporated by
reference as if fully set forth herein.


5.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or by electronic
mail in a .pdf or similar file shall be effective as delivery of a manually
executed counterpart of this Agreement.

















6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
 
THE LACLEDE GROUP, INC., as Borrower
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark D. Waltermire
 
 
Name:
Mark D. Waltermire
 
 
Title:
Executive Vice President, Chief Financial
 
 
 
Officer
 
 
 
 
 
 
 
 
 
 
 
 

















SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)





--------------------------------------------------------------------------------



 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as a Bank, the Issuing Bank, the
 
 
Swingline Bank and Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
/s/ Allison Newman
 
 
Name:
Allison Newman
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



















SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)



--------------------------------------------------------------------------------



 
 
U.S. Bank National Association,
 
 
 
 
 
 
 
 
 
 
By:
/s/ John M. Eyerman
 
 
Name:
John M. Eyerman
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)



--------------------------------------------------------------------------------



 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Helen D. Davis
 
 
Name:
Helen D. Davis
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)



--------------------------------------------------------------------------------



 
 
FIFTH THIRD BANK
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert M. Sander
 
 
Name:
Robert M. Sander
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)



--------------------------------------------------------------------------------



 
 
Commerce Bank
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris M. Steuterman
 
 
Name:
Chris M. Steuterman
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)



--------------------------------------------------------------------------------



 
 
UMB BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas J. Zeigler
 
 
Name:
Thomas J. Zeigler
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













SIGNATURE PAGE-FIRST AMENDMENT TO LOAN AGREEMENT (LACLEDE GROUP)



